Case 2:20-cv-03570-ODW-MRW Document 65 Filed 09/14/20 Page 1 of 2 Page ID #:361




     1
     2
     3
     4
     5
     6
     7
     8                         UNITED STATES DISTRICT COURT
     9                        CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION
    10
          CARIBE RESTAURANT &                 )     Case No. 2:20-cv-03570-ODW-MRW
    11                                        )
          NIGHTCLUB, INC.,                    )
    12    individually and on behalf of       )     ORDER GRANTING THE PARTIES
          all others similarly situated,      )     JOINT STIPULATION TO EXTEND
    13                                        )
                                              )     PLAINTIFF’S TIME TO RESPOND
    14           Plaintiff,                   )     TO DEFENDANT’S MOTION TO
                                              )     DISMISS TO SEPTEMBER 28, 2020
    15                                        )
          v.                                  )
    16                                        )
          TOPA INSURANCE                      )
    17                                        )
          COMPANY,                            )
    18                                        )
                 Defendant                    )
    19                                        )
                                              )
    20                                        )
                                              )
    21
       [PROPOSED] ORDER GRANTING THE PARTIES JOINT STIPULATION
    22   TO EXTEND PLAINTIFF’S TIME TO RESPOND TO DEFENDANT’S
    23          MOTION TO DISMISS TO SEPTEMBER 28, 2020
    24
         Based on the Joint Stipulation to extend Plaintiff’s time to respond to Defendant’s
    25
         Motion to Dismiss to September 28, 2020 (the “Stipulation”), entered into by and
    26
         between Plaintiff Caribe Restaurant & Nightclub, Inc., individually and on behalf of
    27
         all others similarly situated (“Plaintiff”) and Defendant Topa Insurance Company
    28

                                                  -1-
Case 2:20-cv-03570-ODW-MRW Document 65 Filed 09/14/20 Page 2 of 2 Page ID #:362




     1 (“Defendant”) (hereinafter collectively, the “Parties”), and good cause appearing
     2 therefore,
     3        IT IS HEREBY ORDERED that:
     4        1.    The Stipulation is GRANTED;

     5        2.    Plaintiff shall have up to and including September 28, 2020 to respond

     6 to Defendant’s Motion to Dismiss.
             3.    Defendant shall have up to and including October 12, 2020 for their
     7
       Reply.
     8
             4.    The hearing, currently set for October 5, 2020 is rescheduled to
     9
       October 26, 2020 at 1:30 p.m.
    10
    11
         IT IS SO ORDERED
    12
    13 Dated: September 14, 2020                    _____________________________
    14                                              United States District Judge
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              -2-
